DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action is in response to the papers filed 5/18/2022.
The claims 1 and 5 have been amended.  
In view of the amendments, the Objection to Claim 1 has been withdrawn.
In view of the amendments, the Objection to the Drawings have been withdrawn.
Response to Arguments
Applicant’s arguments, see Remarks, filed 5/18/2022, with respect to the claims as amended have been fully considered and are persuasive.  The Rejection of the claims has been withdrawn. 
Allowable Subject Matter
Claims 1-6 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The cited prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in independent claim(s) with the allowable feature being: 
Claim 1: “A stator comprising: a plurality of core constituent members arranged side by side in a circumferential direction, each of which has a tooth extending in a radial direction and a pair of core outer extension portions portion extending in the both circumferential directions from a radial outer end portion of the tooth; an insulator that covers at least a part of the tooth; and a coil wound around the tooth via the insulator, wherein the coil includes a terminal inner coil having a terminal line which is drawn from a radially inner side to one side in an axial direction, and the insulator covers the tooth circumferentially adjacent to the tooth around which the terminal inner coil is wound, and the insulator has a restriction portion that restricts movement of the terminal line of the terminal inner coil, and a width of a tip portion of the tooth is set to be the same as a width of an intermediate portion when viewed from the axial direction, the tip portion comprising a first region of the tooth within which the coil is not wound around the tooth, the tip portion positioned radially inward of the intermediate portion and extending radially inward from the intermediate portion to a tip end of the tooth, and the intermediate portion comprising a second region of the tooth within which the coil is wound around the tooth, the intermediate portion being positioned radially outward of the tip portion.”
The examiner found no prior art satisfies all above conditions by itself or as combined during the prosecution period.
Therefore claims 1-6 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Okubo et al. (2015/0303749) teaches a rotor including pole magnets, and a stator having slots having particular widths.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHAD H JOHNSON whose telephone number is (571)272-1231.  The examiner can normally be reached on 9:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RASHAD H. JOHNSON
Examiner
Art Unit 2832



/RASHAD H JOHNSON/Examiner, Art Unit 2832